Citation Nr: 1410907	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  12-30 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 30 percent prior to October 1, 2010, and in excess of 10 percent from October 1, 2010, for coronary artery disease status post myocardial infarction with coronary artery bypass graft.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from November 1971 to October 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the VA Regional Office (RO) in Waco, Texas.  

In April 2013, the Veteran testified at a hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Regrettably, a remand is necessary for further evidentiary development.  The Veteran was afforded a VA examination in June 2012.  At his hearing, he disputed the results of the examination and also testified that his disability had worsened.  In this regard, the Board observes that at the examination, the Veteran was unable to complete the stress test; the examiner reported that it was discontinued due to peripheral muscular fatigue, which was more likely than not due to deconditioning than cardiovascular disease.  The examiner provided an estimated workload of METs and opined that the workload of METs level limitation was not due solely to the heart condition; the examiner reported that they were unable to accurately estimate the percentage due to the heart condition.  In light of the Veteran reporting a worsening of his condition and as a stress test was unable to be completed at the last examination, the Board finds that a remand is necessary to determine the current severity of the Veteran's disability.
Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of post-service treatment that the Veteran has recently received.  The Board is particularly interested in records of such treatment that the Veteran may have received from the Dallas, Texas VA Medical Center and from any private providers identified by the Veteran.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Then, accord the Veteran an appropriate VA examination to determine the severity of his service-connected coronary artery disease.  His claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

The examiner is also requested to report all pertinent manifestations and symptomatology of the service-connected coronary artery disease.  In particular, the examiner should: 

A) Assess the Veteran's workload of METs and whether it results in dyspnea, fatigue, angina, dizziness or syncope.  If the Veteran is unable to complete the stress test, the examiner should estimate, to the extent possible, the workload of METs attributed to the Veteran's heart condition.

B) Determine whether the Veteran has evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  

C) Assess the left ventricular ejection fraction. 

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

3.  Ensure that the examination report complies with (answer the questions posed in) this Remand.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

4.  Then, readjudicate the issue remaining on appeal.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


